ICJ_182_ApplicationGenocideConvention_UKR_RUS_2022-03-16_ORD_01_NA_00_FR.txt.                                                16 MARCH 2022

                                                  ORDER




ALLEGATIONS OF GENOCIDE UNDER THE CONVENTION ON THE
 PREVENTION AND PUNISHMENT OF THE CRIME OF GENOCIDE

            (UKRAINE v. RUSSIAN FEDERATION)




                      ___________




ALLÉGATIONS DE GÉNOCIDE AU TITRE DE LA CONVENTION POUR
  LA PRÉVENTION ET LA RÉPRESSION DU CRIME DE GÉNOCIDE

           (UKRAINE c. FÉDÉRATION DE RUSSIE)




                                               16 MARS 2022

                                               ORDONNANCE

                                     TABLE DES MATIÈRES



                                                                               Paragraphes


    QUALITÉS                                                                      1-16

 I. INTRODUCTION                                                                  17-23

II. COMPÉTENCE PRIMA FACIE                                                        24-49
    1.   Observations générales                                                   24-27
    2.   Existence d’un différend concernant l’interprétation, l’application
         ou l’exécution de la convention sur le génocide                          28-47
    3.   Conclusion quant à la compétence prima facie                             48-49

III. LES DROITS DONT LA PROTECTION EST RECHERCHÉE ET LE LIEN ENTRE
    CES DROITS ET LES MESURES DEMANDÉES                                           50-64

IV. RISQUE DE PRÉJUDICE IRRÉPARABLE ET URGENCE                                    65-77

V. CONCLUSION ET MESURES À ADOPTER                                                78-85

    DISPOSITIF                                                                     86

                                         ___________

                          COUR INTERNATIONALE DE JUSTICE



                                           ANNÉE 2022
                                                                                                2022
                                                                                               16 mars
                                                                                             Rôle général
                                                                                                no 182
                                           16 mars 2022



     ALLÉGATIONS DE GÉNOCIDE AU TITRE DE LA CONVENTION POUR LA
         PRÉVENTION ET LA RÉPRESSION DU CRIME DE GÉNOCIDE

                         (UKRAINE c. FÉDÉRATION DE RUSSIE)



           DEMANDE EN INDICATION DE MESURES CONSERVATOIRES



                                          ORDONNANCE



Présents : MME DONOGHUE, présidente ; M. GEVORGIAN, vice-président ; MM. TOMKA,
           ABRAHAM, BENNOUNA, YUSUF, MMES XUE, SEBUTINDE, MM. BHANDARI, ROBINSON,
           SALAM, IWASAWA, NOLTE, MME CHARLESWORTH, juges ; M. DAUDET, juge ad hoc ;
           M. GAUTIER, greffier.


     La Cour internationale de Justice,

     Ainsi composée,

     Après délibéré en chambre du conseil,

     Vu les articles 41 et 48 de son Statut et les articles 73, 74 et 75 de son Règlement,

     Rend l’ordonnance suivante :

                                                -2-

       1. Le 26 février 2022, à 21 h 30, l’Ukraine a déposé au Greffe de la Cour une requête
introductive d’instance contre la Fédération de Russie au sujet d’«un différend … concernant
l’interprétation, l’application et l’exécution de la convention de 1948 pour la prévention et la
répression du crime de génocide» (dénommée ci-après la «convention sur le génocide» ou la
«convention»).


      2. Au terme de sa requête, l’Ukraine

      «prie respectueusement la Cour :

      a) de dire et juger que, contrairement à ce que prétend la Fédération de Russie, aucun
         acte de génocide, tel que défini à l’article III de la convention sur le génocide, n’a
         été commis dans les oblasts ukrainiens de Louhansk et de Donetsk ;

      b) de dire et juger que la Fédération de Russie ne saurait licitement prendre, au titre de
         la convention sur le génocide, quelque action que ce soit en Ukraine ou contre
         celle-ci visant à prévenir ou à punir un prétendu génocide, sous le prétexte fallacieux
         qu’un génocide aurait été perpétré dans les oblasts ukrainiens de Louhansk et de
         Donetsk ;

      c) de dire et juger que la reconnaissance, par la Fédération de Russie, de l’indépendance
         des prétendues «République populaire de Donetsk» et «République populaire de
         Louhansk», le 22 février 2022, est fondée sur une allégation mensongère de
         génocide et ne trouve donc aucune justification dans la convention sur le génocide ;

      d) de dire et juger que l’«opération militaire spéciale» annoncée et mise en œuvre par
         la Fédération de Russie à compter du 24 février 2022 est fondée sur une allégation
         mensongère de génocide et ne trouve donc aucune justification dans la convention
         sur le génocide ;

      e) d’exiger de la Fédération de Russie qu’elle fournisse des assurances et garanties de
         non-répétition en ce qui concerne la prise par elle de toute mesure illicite en Ukraine
         et contre celle-ci, notamment l’emploi de la force, en se fondant sur son allégation
         mensongère de génocide ;

      f) d’ordonner la réparation intégrale de tout dommage causé par la Fédération de
         Russie par suite de toute action fondée sur son allégation mensongère de génocide.»


        3. Dans sa requête, l’Ukraine entend fonder la compétence de la Cour sur le paragraphe 1 de
l’article 36 du Statut de celle-ci et sur l’article IX de la convention sur le génocide.


      4. En même temps que la requête, l’Ukraine, se référant à l’article 41 du Statut de la Cour et
aux articles 73, 74 et 75 de son Règlement, a présenté une demande en indication de mesures
conservatoires.


      5. Au terme de sa demande, l’Ukraine a prié la Cour d’indiquer les mesures conservatoires
suivantes :

                                                 -3-

     «a) La Fédération de Russie doit suspendre immédiatement les opérations militaires
         commencées le 24 février 2022 ayant pour but et objectif déclarés la prévention et
         la répression d’un prétendu génocide dans les oblasts ukrainiens de Donetsk et de
         Louhansk.

      b) La Fédération de Russie doit veiller immédiatement à ce qu’aucune des unités
         militaires ou unités armées irrégulières qui pourraient agir sous sa direction ou
         bénéficier de son appui, ni aucune organisation ou personne qui pourrait se trouver
         sous son contrôle, sa direction ou son influence ne prenne de mesures tendant à la
         poursuite des opérations militaires ayant pour but et objectif déclarés la prévention
         et la répression d’un génocide que commettrait l’Ukraine.

      c) La Fédération de Russie doit s’abstenir de tout acte susceptible d’aggraver ou
         d’étendre le différend qui constitue l’objet de la requête ou d’en rendre le règlement
         plus difficile, et donner des assurances à cet égard.

      d) La Fédération de Russie doit rendre compte à la Cour des mesures prises pour
         exécuter l’ordonnance en indication de mesures conservatoires dans un délai d’une
         semaine à compter de la date de celle-ci, puis à intervalles réguliers, dans les délais
         qui seront fixés par la Cour.»


      6. L’Ukraine a en outre prié la présidente de la Cour,

      «en application du paragraphe 4 de l’article 74 du Règlement de la Cour, ... d’inviter la
      Fédération de Russie à cesser sur-le-champ toute action militaire sur son territoire dans
      l’attente de la tenue d’une audience, de manière que toute ordonnance de la Cour sur la
      demande en indication de mesures conservatoires puisse avoir les effets voulus».


      7. Le 27 février 2022 au matin, le greffier a communiqué par courriel à la Fédération de Russie
un exemplaire préliminaire de la requête et de la demande en indication de mesures conservatoires.
Ces documents ont été formellement communiqués à la Fédération de Russie le 28 février 2022,
conformément au paragraphe 2 de l’article 40 du Statut de la Cour, en ce qui concerne la requête, et
au paragraphe 2 de l’article 73 du Règlement, en ce qui concerne la demande en indication de
mesures conservatoires. Le greffier a également informé le Secrétaire général de l’Organisation des
Nations Unies du dépôt par l’Ukraine de cette requête et de cette demande.


       8. En attendant que la communication prévue au paragraphe 3 de l’article 40 du Statut ait été
effectuée, le greffier, par lettre en date du 2 mars 2022, a informé tous les Etats admis à ester devant
la Cour du dépôt de la requête et de la demande en indication de mesures conservatoires.


      9. La Cour ne comptant sur le siège aucun juge de nationalité ukrainienne, l’Ukraine s’est
prévalue du droit que lui confère l’article 31 du Statut de procéder à la désignation d’un juge ad hoc
pour siéger en l’affaire ; elle a désigné M. Yves Daudet.


       10. Par lettre en date du 1er mars 2022, la présidente de la Cour, dans l’exercice des pouvoirs
qui lui sont conférés par le paragraphe 4 de l’article 74 du Règlement, a appelé l’attention de la
Fédération de Russie sur la nécessité d’agir de manière que toute ordonnance de la Cour sur la
demande en indication de mesures conservatoires puisse avoir les effets voulus.

                                                -4-

       11. Par lettres en date du 1er mars 2022, le greffier a fait connaître aux Parties que la Cour,
conformément au paragraphe 3 de l’article 74 de son Règlement, avait fixé aux 7 et 8 mars 2022 les
dates de la procédure orale sur la demande en indication de mesures conservatoires. Il leur a indiqué
que les audiences se tiendraient sous forme hybride, chaque Partie pouvant décider qu’un certain
nombre de ses représentants seraient présents dans la grande salle de justice et que d’autres
participeraient à distance par liaison vidéo.


      12. Par lettre en date du 5 mars 2022, l’ambassadeur de la Fédération de Russie auprès du
Royaume des Pays-Bas a indiqué que son gouvernement avait décidé de ne pas participer à la
procédure orale devant s’ouvrir le 7 mars 2022.


       13. Au cours de l’audience publique tenue le 7 mars 2022 sous forme hybride, des observations
orales sur la demande en indication de mesures conservatoires ont été présentées par :

Au nom de l’Ukraine :        M. Anton Korynevych,
                             M. Jean-Marc Thouvenin,
                             M. David M. Zionts,
                             Mme Marney L. Cheek,
                             M. Jonathan Gimblett,
                             M. Harold Hongju Koh,
                             Mme Oksana Zolotaryova.


     14. Au terme de ses plaidoiries, l’Ukraine a prié la Cour d’indiquer les mesures conservatoires
suivantes :

     «a) La Fédération de Russie doit suspendre immédiatement les opérations militaires
         commencées le 24 février 2022 ayant pour but et objectif déclarés la prévention et
         la répression d’un prétendu génocide dans les oblasts ukrainiens de Donetsk et de
         Louhansk.

      b) La Fédération de Russie doit veiller immédiatement à ce qu’aucune des unités
         militaires ou unités armées irrégulières qui pourraient agir sous sa direction ou
         bénéficier de son appui, ni aucune organisation ou personne qui pourrait se trouver
         sous son contrôle, sa direction ou son influence ne prenne de mesures tendant à la
         poursuite des opérations militaires ayant pour but et objectif déclarés la prévention
         et la répression d’un génocide que commettrait l’Ukraine.

      c) La Fédération de Russie doit s’abstenir de tout acte susceptible d’aggraver ou
         d’étendre le différend qui constitue l’objet de la requête ou d’en rendre le règlement
         plus difficile, et donner des assurances à cet égard.


      d) La Fédération de Russie doit rendre compte à la Cour des mesures prises pour
         exécuter l’ordonnance en indication de mesures conservatoires dans un délai d’une
         semaine à compter de la date de celle-ci, puis à intervalles réguliers, dans les délais
         qui seront fixés par la Cour.»

                                                    -5-

       15. Sous le couvert d’une lettre en date du 7 mars 2022 reçue au Greffe peu après la clôture de
l’audience, l’ambassadeur de la Fédération de Russie auprès du Royaume des Pays-Bas a
communiqué à la Cour un document exposant «la position de la Fédération de Russie en ce qui
concerne l’incompétence de la Cour en [l’]affaire».


       16. Le Gouvernement de la Fédération de Russie n’ayant pas comparu lors de la procédure
orale, aucune demande formelle n’a été présentée par lui. Cependant, dans le document communiqué
à la Cour le 7 mars 2022, la Fédération de Russie soutient que celle-ci n’a pas compétence pour
connaître de l’affaire et la «prie ... de s’abstenir d’indiquer des mesures conservatoires et de radier
l’affaire de son rôle».



                                                     *


                                                *         *



                                          I. INTRODUCTION

       17. Le contexte dans lequel la présente affaire est portée devant la Cour est bien connu. Le
24 février 2022, le président de la Fédération de Russie, M. Vladimir Poutine, a déclaré qu’il avait
pris la décision de mener une «opération militaire spéciale» contre l’Ukraine. Depuis lors, d’âpres
combats font rage sur le territoire ukrainien, lesquels ont coûté la vie à de nombreuses personnes,
causé d’importants déplacements de populations et provoqué des dommages étendus. La Cour a bien
conscience de l’ampleur de la tragédie humaine qui se déroule en Ukraine et nourrit de fortes
inquiétudes quant aux victimes et aux souffrances humaines que l’on continue d’y déplorer.


       18. La Cour est profondément préoccupée par l’emploi de la force par la Fédération de Russie
en Ukraine, qui soulève des problèmes très graves de droit international. La Cour garde présents à
l’esprit les buts et les principes de la Charte des Nations Unies, de même que les responsabilités qui
lui incombent, en vertu de ladite Charte et du Statut de la Cour, en ce qui concerne le maintien de la
paix et de la sécurité internationales, ainsi que le règlement pacifique des différends. Elle estime
nécessaire de souligner que tous les Etats doivent agir conformément à leurs obligations en vertu de
la Charte des Nations Unies et des autres règles du droit international, y compris du droit international
humanitaire.


       19. Le conflit en cours entre les Parties a été traité dans le cadre de plusieurs institutions
internationales. L’Assemblée générale des Nations Unies a adopté le 2 mars 2022 une résolution
faisant référence à de nombreux aspects du conflit (doc. A/RES/ES-11/1). Toutefois, l’affaire
soumise à la Cour est de portée limitée, l’Ukraine n’ayant introduit la présente instance qu’au titre
de la convention sur le génocide.



                                                     *

                                                  -6-

        20. La Cour déplore la décision prise par la Fédération de Russie de ne pas prendre part à la
procédure orale sur la demande en indication de mesures conservatoires, telle qu’énoncée dans la
lettre susmentionnée du 5 mars 2022 (voir le paragraphe 12 ci-dessus).


       21. La non-comparution d’une partie comporte des conséquences négatives pour une bonne
administration de la justice, en ce qu’elle prive la Cour de l’aide qu’une partie aurait pu lui apporter.
La Cour doit néanmoins continuer de s’acquitter de sa fonction judiciaire dans n’importe quelle phase
de l’affaire (Sentence arbitrale du 3 octobre 1899 (Guyana c. Venezuela), compétence de la Cour,
arrêt, C.I.J. Recueil 2020, p. 464, par. 25 ; Activités militaires et paramilitaires au Nicaragua et
contre celui-ci (Nicaragua c. Etats-Unis d’Amérique), fond, arrêt, C.I.J. Recueil 1986, p. 23,
par. 27).


       22. Bien qu’officiellement absentes, les parties non comparantes soumettent parfois des lettres
et des documents à la Cour par des voies et moyens non prévus par son Règlement (Activités
militaires et paramilitaires au Nicaragua et contre celui-ci (Nicaragua c. Etats-Unis d’Amérique),
fond, arrêt, C.I.J. Recueil 1986, p. 25, par. 31). La Cour a avantage à connaître les vues des deux
parties, quelle que soit la manière dont ces vues s’expriment (ibid.). Aussi prendra-t-elle en
considération le document communiqué par la Fédération de Russie le 7 mars 2022 dans la mesure
où elle estimera approprié de le faire pour s’acquitter de ses obligations.


       23. La Cour rappelle que la non-comparution de l’un des Etats en cause ne saurait en soi
constituer un obstacle à l’indication de mesures conservatoires (Personnel diplomatique et consulaire
des Etats‑Unis à Téhéran (Etats‑Unis d’Amérique c. Iran), mesures conservatoires, ordonnance du
15 décembre 1979, C.I.J. Recueil 1979, p. 13, par. 13). Elle souligne que la non-participation d’une
partie à la procédure ou à une phase quelconque de celle-ci ne saurait en aucun cas affecter la validité
de sa décision (cf. Sentence arbitrale du 3 octobre 1899 (Guyana c. Venezuela), compétence de la
Cour, arrêt, C.I.J. Recueil 2020, p. 464, par. 26 ; Activités militaires et paramilitaires au Nicaragua
et contre celui-ci (Nicaragua c. Etats-Unis d’Amérique), fond, arrêt, C.I.J. Recueil 1986, p. 23,
par. 27). Si la présente affaire devait se poursuivre au-delà de la phase actuelle, la Fédération de
Russie, qui y demeure Partie, pourra, si elle le souhaite, comparaître devant la Cour pour présenter
ses arguments (Activités militaires et paramilitaires au Nicaragua et contre celui-ci (Nicaragua
c. Etats-Unis d’Amérique), fond, arrêt, C.I.J. Recueil 1986, p. 142-143, par. 284).


                                   II. COMPÉTENCE PRIMA FACIE

                                      1. Observations générales

      24. La Cour ne peut indiquer des mesures conservatoires que si les dispositions invoquées par
le demandeur semblent prima facie constituer une base sur laquelle sa compétence pourrait être
fondée, mais elle n’a pas besoin de s’assurer de manière définitive qu’elle a compétence quant au
fond de l’affaire (voir, par exemple, Application de la convention pour la prévention et la répression
du crime de génocide (Gambie c. Myanmar), mesures conservatoires, ordonnance du 23 janvier
2020, C.I.J. Recueil 2020, p. 9, par. 16).


      25. En la présente espèce, l’Ukraine entend fonder la compétence de la Cour sur le
paragraphe 1 de l’article 36 du Statut de celle-ci et sur l’article IX de la convention sur le
génocide (voir le paragraphe 3 ci-dessus). La Cour doit donc, en premier lieu, déterminer si ces

                                                    -7-

dispositions lui confèrent prima facie compétence pour statuer au fond de l’affaire, ce qui lui
permettrait  sous réserve que les autres conditions nécessaires soient réunies  d’indiquer des
mesures conservatoires.


      26. L’article IX de la convention sur le génocide est ainsi libellé :

             «Les différends entre les Parties contractantes relatifs à l’interprétation,
      l’application ou l’exécution de la présente Convention, y compris ceux relatifs à la
      responsabilité d’un Etat en matière de génocide ou de l’un quelconque des autres actes
      énumérés à l’article III, seront soumis à la Cour internationale de Justice, à la requête
      d’une partie au différend.»


       27. L’Ukraine et la Fédération de Russie sont toutes deux parties à la convention sur le
génocide. L’Ukraine a déposé son instrument de ratification le 15 novembre 1954 et formulé une
réserve à l’article IX de la convention ; le 20 avril 1989, le dépositaire a reçu notification du retrait
de cette réserve. La Fédération de Russie est partie à la convention sur le génocide, en tant qu’Etat
continuateur de la personnalité juridique de l’Union des Républiques socialistes soviétiques, laquelle
avait déposé son instrument de ratification le 3 mai 1954 en y joignant une réserve à l’article IX de
la convention ; le 8 mars 1989, le dépositaire a reçu notification du retrait de cette réserve.


       2. Existence d’un différend relatif à l’interprétation, l’application ou l’exécution
                                de la convention sur le génocide

        28. L’article IX de la convention sur le génocide subordonne la compétence de la Cour à
l’existence d’un différend relatif à l’interprétation, l’application ou l’exécution dudit instrument.
Selon la jurisprudence constante de la Cour, un différend est «un désaccord sur un point de droit ou
de fait, une contradiction, une opposition de thèses juridiques ou d’intérêts» entre parties
(Concessions Mavrommatis en Palestine, arrêt no 2, 1924, C.P.J.I. série A no 2, p. 11). Pour qu’un
différend existe, «[i]l [doit être] démontr[é] que la réclamation de l’une des parties se heurte à
l’opposition manifeste de l’autre» (Sud‑Ouest africain (Ethiopie c. Afrique du Sud ; Libéria
c. Afrique du Sud), exceptions préliminaires, arrêt, C.I.J. Recueil 1962, p. 328). Les ««points de vue
des deux parties, quant à l’exécution ou à la non‑exécution» de certaines obligations internationales,
«[doivent être] nettement opposés»» (Violations alléguées de droits souverains et d’espaces
maritimes dans la mer des Caraïbes (Nicaragua c. Colombie), exceptions préliminaires, arrêt,
C.I.J. Recueil 2016 (I), p. 26, par. 50, citant Interprétation des traités de paix conclus avec la
Bulgarie, la Hongrie et la Roumanie, première phase, avis consultatif, C.I.J. Recueil 1950, p. 74). A
l’effet d’établir si un différend existe dans la présente affaire, la Cour ne peut se borner à constater
que l’une des Parties soutient que la convention s’applique alors que l’autre le nie (voir Application
de la convention internationale sur l’élimination de toutes les formes de discrimination raciale
(Qatar c. Emirats arabes unis), mesures conservatoires, ordonnance du 23 juillet 2018,
C.I.J. Recueil 2018 (II), p. 414, par. 18).


       29. L’Ukraine entendant fonder sa compétence sur la clause compromissoire d’une convention
internationale, la Cour doit rechercher, au présent stade de la procédure, si les actes dont la
demanderesse tire grief semblent susceptibles d’entrer dans le champ d’application ratione materiae
de cet instrument (cf. Affaire Jadhav (Inde c. Pakistan), mesures conservatoires, ordonnance du
18 mai 2017, C.I.J. Recueil 2017, p. 239, par. 30).



                                                *         *

                                                   -8-

        30. L’Ukraine affirme qu’un différend l’oppose à la Fédération de Russie concernant
l’interprétation, l’application ou l’exécution de la convention sur le génocide. Elle soutient que les
Parties divergent sur la question de savoir si un génocide, tel que défini à l’article II de la convention,
a eu lieu ou se déroule dans les oblasts ukrainiens de Louhansk et de Donetsk et si l’Ukraine a commis
ou non un génocide. A cet égard, la demanderesse affirme être en profond désaccord avec
l’allégation, qu’elle juge infondée, de la Fédération de Russie quant au fait qu’un génocide aurait été
commis en Ukraine et le lui avoir fait savoir en plusieurs occasions depuis septembre 2014, y compris
par une déclaration que le ministre ukrainien des affaires étrangères a faite devant l’Assemblée
générale des Nations Unies le 23 février 2022.


        31. L’Ukraine soutient en outre que le différend entre les Parties concerne la question de savoir
si, en conséquence de son affirmation unilatérale selon laquelle un génocide serait en cours, la
Fédération de Russie dispose d’une base juridique valable pour entreprendre une action militaire en
Ukraine et contre celle-ci afin de prévenir et de punir un génocide en vertu de l’article premier de la
convention sur le génocide. Elle estime que la Fédération de Russie «a inverti le propos de la
convention sur le génocide», en formulant une allégation mensongère de génocide pour commettre
des actes qui constituent de graves violations des droits humains de millions de personnes sur
l’ensemble du territoire ukrainien. Elle affirme que, plutôt que d’entreprendre une action militaire
pour prévenir et punir un génocide, la Fédération de Russie aurait dû saisir les organes des
Nations Unies au titre de l’article VIII de la convention ou se fonder sur l’article IX de celle-ci pour
saisir la Cour. Elle se dit en profond désaccord avec la façon dont la Fédération de Russie interprète,
applique et exécute la convention. Se référant entre autres à une déclaration du ministère des affaires
étrangères ukrainien en date du 26 février 2022, elle soutient que la Fédération de Russie «ne pouvait
pas ne pas avoir connaissance de ce que ses vues se heurtaient à l’«opposition manifeste»» de
l’Ukraine.



                                                    *



       32. Dans le document qu’elle a communiqué à la Cour le 7 mars 2022, la Fédération de Russie
indique que la seule base de compétence invoquée par l’Ukraine est la clause de règlement des
différends énoncée à l’article IX de la convention sur le génocide. Cependant, selon elle, il ressort
clairement du sens ordinaire des termes de la convention que celle-ci ne régit pas l’emploi de la force
entre Etats. La défenderesse affirme que, dans le but d’«accrocher» l’emploi de la force à la
convention pour pouvoir en invoquer la clause de règlement des différends, l’Ukraine a prétendu que
la Fédération de Russie avait lancé l’«opération militaire spéciale» sur la base d’allégations de
génocide commis par l’Ukraine. La Fédération de Russie soutient que, en réalité, son «opération
militaire spéciale» sur le territoire ukrainien est fondée sur l’article 51 de la Charte des Nations Unies
et le droit international coutumier, et que la convention ne peut offrir de fondement juridique à une
opération militaire, car celle-ci n’entre pas dans le champ de la convention.


      33. La défenderesse indique en outre que le fondement juridique de cette «opération militaire
spéciale» a été communiqué le 24 février 2022 au Secrétaire général de l’Organisation des
Nations Unies et au Conseil de sécurité par le représentant permanent de la Fédération de Russie
auprès de l’Organisation, sous la forme d’une notification en vertu de l’article 51 de la Charte des
Nations Unies (distribué comme document du Conseil de sécurité sous la cote S/2022/154).

                                                     -9-

La Fédération de Russie soutient que, s’il est possible que l’allocution du président Poutine «aux
citoyens de la Fédération de Russie» jointe à ladite notification ait, par certains aspects, fait référence
à un génocide, une telle évocation ne revient pas à invoquer la convention pour justifier en droit son
opération, ni à indiquer qu’elle reconnaît l’existence d’un différend au regard de la convention. Elle
souligne que l’allocution de son président en date du 24 février 2022 n’évoquait nullement la
convention sur le génocide.


      34. La Fédération de Russie en conclut que «la requête et la demande [de l’Ukraine] dépassent
manifestement le champ d’application de la convention et donc la compétence de la Cour» ; elle prie
la Cour de radier l’affaire de son rôle.



                                                 *         *



      35. La Cour rappelle que, aux fins de déterminer s’il existait un différend entre les Parties au
moment du dépôt de la requête, elle tient notamment compte de toute déclaration ou de tout document
échangé entre les Parties, ainsi que de tout échange ayant eu lieu dans des enceintes multilatérales.
Ce faisant, elle porte une attention particulière aux auteurs des déclarations ou documents, aux
personnes auxquelles ils étaient destinés ou qui en ont effectivement eu connaissance et à leur
contenu. L’existence d’un différend doit être établie objectivement par la Cour ; c’est une question
de fond, et non de forme ou de procédure (voir Application de la convention pour la prévention et la
répression du crime de génocide (Gambie c. Myanmar), mesures conservatoires, ordonnance du
23 janvier 2020, C.I.J. Recueil 2020, p. 12, par. 26).


       36. La Cour note que la demanderesse conteste l’allégation de la Fédération de Russie selon
laquelle l’Ukraine commettrait ou aurait commis un génocide dans les régions ukrainiennes de
Louhansk et de Donetsk. L’Ukraine affirme également que rien dans la convention n’autorise la
Fédération de Russie à recourir à l’emploi de la force contre elle en tant que moyen de s’acquitter de
l’obligation que lui fait l’article premier de cet instrument de prévenir et punir le génocide.


      37. A cet égard, la Cour constate que, depuis 2014, divers organes de l’Etat et hauts
représentants russes ont évoqué, dans des déclarations officielles, la commission d’actes de génocide
par l’Ukraine dans les régions de Louhansk et de Donetsk. La Cour observe en particulier que le
comité d’investigation de la Fédération de Russie — organe public officiel — a engagé, depuis 2014,
des poursuites pénales contre de hauts fonctionnaires ukrainiens à raison d’actes allégués de génocide
contre la population russophone habitant les régions susmentionnées «en violation de la convention
de 1948 pour la prévention et la répression du crime de génocide».


      38. La Cour rappelle que, dans une allocution prononcée le 21 février 2022, le président de la
Fédération de Russie, M. Vladimir Poutine, a qualifié la situation dans le Donbass d’«horreur et [de]
génocide, auxquels sont confrontées près de 4 millions de personnes».


      39. Par lettre en date du 24 février 2022 (voir le paragraphe 33 ci-dessus), le représentant
permanent de la Fédération de Russie auprès de l’Organisation des Nations Unies a prié le Secrétaire
général de distribuer comme document du Conseil de sécurité le «texte de l’allocution adressée aux

                                                  - 10 -

citoyens russes par le Président de la Fédération de Russie, Vladimir Poutine, les informant des
mesures prises en application de l’Article 51 de la Charte des Nations Unies dans l’exercice du droit
de légitime défense». Dans son allocution, prononcée le 24 février 2022, le président de la Fédération
de Russie indiquait qu’il avait, «en application de l’Article 51 du Chapitre VII de la Charte des
Nations Unies», pris la décision «de mener une opération militaire spéciale», «avec l’aval du Conseil
de la Fédération de Russie et conformément aux traités d’amitié et d’assistance mutuelle conclus
avec les Républiques Populaires de Donetsk et de Lougansk». Il précisait que l’opération spéciale
avait pour «objectif» de «protéger ceux et celles qui, huit années durant, [avaient] subi les outrages
du régime de Kiev et le génocide orchestré par lui». Il ajoutait que la Fédération de Russie devait
mettre fin «au génocide» perpétré contre des millions de personnes et qu’elle traduirait en justice les
auteurs des nombreux crimes sanglants perpétrés contre des civils, dont des citoyens russes.


       40. Le représentant permanent de la Fédération de Russie auprès de l’ONU, se référant à
l’allocution prononcée par le président Poutine le 24 février 2022, a expliqué, lors d’une réunion du
Conseil de sécurité sur l’Ukraine, que «[l]’objectif de cette opération spéciale [était] de protéger les
personnes qui [avaient] été soumises à des abus et à un génocide par le régime de Kiev pendant huit
ans».


       41. Deux jours plus tard, le représentant permanent de la Fédération de Russie auprès de
l’Union européenne a quant à lui déclaré, dans une interview, que l’opération était une «opération
militaire spéciale d’imposition de la paix» mise en œuvre «dans un but de dénazification», ajoutant
que des personnes avaient, de fait, été «exterminées» et que «[l]e terme officiel de génocide, tel qu’il
a été conçu en droit international[, à] la lecture de sa définition[,] se rév[élait] bien adapté à la
situation».


       42. En réponse aux allégations de la Fédération de Russie et aux actions militaires entreprises
par elle, le ministère ukrainien des affaires étrangères a, dans une déclaration publiée le 26 février
2022, indiqué que l’Ukraine «ni[ait] vigoureusement les allégations de génocide formulées par la
Russie» et s’opposait à «toute tentative de recours à de telles allégations sournoises comme prétexte
à l’agression illicite de celle-ci».


       43. A ce stade de la procédure, la Cour n’a pas à se prononcer sur la question de savoir si des
violations d’obligations découlant de la convention sur le génocide ont été commises dans le contexte
du présent différend, ce qu’elle ne pourrait faire que dans le cadre de l’examen de l’affaire au fond.
Au stade actuel, celui d’une ordonnance sur une demande en indication de mesures conservatoires,
elle doit établir si les actes dont l’Ukraine tire grief semblent susceptibles d’entrer dans les prévisions
de la convention sur le génocide.


       44. La Cour rappelle que, si un Etat n’a pas à se référer expressément, dans ses échanges avec
un autre Etat, à un traité particulier pour être ensuite admis à invoquer la clause compromissoire dudit
traité aux fins d’introduire une instance devant elle (Activités militaires et paramilitaires au
Nicaragua et contre celui-ci (Nicaragua c. Etats-Unis d’Amérique), compétence et recevabilité,
arrêt, C.I.J. Recueil 1984, p. 428-429, par. 83), l’objet du traité doit néanmoins être mentionné assez
clairement, dans lesdits échanges, pour que l’Etat contre lequel il formule un grief puisse savoir
qu’un différend existe ou peut exister à cet égard (Application de la convention internationale sur
l’élimination de toutes les formes de discrimination raciale (Géorgie c. Fédération de Russie),
exceptions préliminaires, arrêt, C.I.J. Recueil 2011 (I), p. 85, par. 30). La Cour estime que, en la

                                                  - 11 -

présente espèce, les éléments versés au dossier démontrent prima facie que les déclarations faites par
les Parties mentionnent l’objet de la convention sur le génocide avec suffisamment de clarté pour
que l’Ukraine soit admise à invoquer la clause compromissoire de cet instrument pour fonder sa
compétence.


       45. Les déclarations émanant des organes de l’Etat et de hauts responsables des deux Parties
indiquent l’existence entre elles d’une divergence de vues sur la question de savoir si certains actes
qui auraient été commis par l’Ukraine dans les régions de Donetsk et de Louhansk sont constitutifs
de génocide et emportent donc violation des obligations incombant à cet Etat au titre de la convention
sur le génocide, et si l’emploi de la force par la Fédération de Russie dans le but affiché de prévenir
et de punir un prétendu génocide est une mesure qui peut être prise en exécution de l’obligation de
prévenir et de punir énoncée à l’article premier de la convention. Du point de vue de la Cour, les
actes dont la demanderesse tire grief semblent susceptibles d’entrer dans les prévisions de la
convention sur le génocide.


       46. La Cour rappelle l’affirmation de la Fédération de Russie selon laquelle son «opération
militaire spéciale» se fonde sur l’article 51 de la Charte des Nations Unies et le droit international
coutumier (voir les paragraphes 32-33). Elle observe à cet égard que certains actes ou omissions
peuvent donner lieu à un différend entrant dans le champ de plusieurs instruments (cf. Violations
alléguées du traité d’amitié, de commerce et de droits consulaires de 1955 (République islamique
d’Iran c. Etats-Unis d’Amérique), exceptions préliminaires, arrêt du 3 février 2021, par. 56).
L’affirmation de la Fédération de Russie susmentionnée n’empêche pas la Cour de conclure
prima facie que le différend exposé dans la requête a trait à l’interprétation, l’application ou
l’exécution de la convention sur le génocide.


       47. En conséquence, la Cour conclut que les éléments susmentionnés sont suffisants à ce stade
pour établir prima facie l’existence d’un différend entre les Parties relatif à l’interprétation,
l’application ou l’exécution de la convention sur le génocide.


                         3. Conclusion quant à la compétence prima facie

       48. A la lumière de ce qui précède, la Cour conclut que, prima facie, elle a compétence en
vertu de l’article IX de la convention sur le génocide pour connaître de l’affaire.


      49. Compte tenu de cette conclusion, la Cour considère qu’elle ne peut accéder à la demande
de la Fédération de Russie tendant à ce qu’elle raye l’affaire de son rôle pour incompétence
manifeste.


          III. LES DROITS DONT LA PROTECTION EST RECHERCHÉE ET LE LIEN ENTRE
                             CES DROITS ET LES MESURES DEMANDÉES

       50. Le pouvoir d’indiquer des mesures conservatoires que la Cour tient de l’article 41 de son
Statut a pour objet de sauvegarder, dans l’attente de sa décision sur le fond de l’affaire, les droits
revendiqués par chacune des parties. Il s’ensuit que la Cour doit se préoccuper de sauvegarder par de
telles mesures les droits que l’arrêt qu’elle aura ultérieurement à rendre pourrait reconnaître à l’une
ou à l’autre des parties. Aussi ne peut-elle exercer ce pouvoir que si elle estime que les droits allégués

                                                  - 12 -

par le demandeur sont au moins plausibles (voir, par exemple, Application de la convention pour la
prévention et la répression du crime de génocide (Gambie c. Myanmar), mesures conservatoires,
ordonnance du 23 janvier 2020, C.I.J. Recueil 2020, p. 18, par. 43).


       51. A ce stade de la procédure, la Cour n’est cependant pas appelée à se prononcer
définitivement sur le point de savoir si les droits que l’Ukraine souhaite voir protégés existent ; il lui
faut seulement déterminer si les droits que celle-ci revendique au fond et dont elle sollicite la
protection sont plausibles. En outre, un lien doit exister entre les droits dont la protection est
recherchée et les mesures conservatoires demandées (ibid., par. 44).



                                                 *     *



       52. En la présente espèce, l’Ukraine soutient qu’elle sollicite des mesures conservatoires afin
de protéger son droit de «ne pas faire l’objet d’une allégation mensongère de génocide» et celui de
«ne pas subir d’opérations militaires menées sur son territoire par un autre Etat sur le fondement d’un
abus éhonté de l’article premier de la convention sur le génocide». Elle affirme que la Fédération de
Russie a agi de manière incompatible avec ses obligations et devoirs, tels qu’énoncés aux
articles premier et IV de la convention.


       53. L’Ukraine avance qu’elle a le droit d’exiger que la Fédération de Russie exécute de bonne
foi ses obligations au titre de la convention sur le génocide, conformément à l’objet et au but de ladite
convention. Elle affirme que la Fédération de Russie a appliqué de manière abusive et dévoyée les
droits et obligations énoncés dans la convention et que l’«opération militaire spéciale» menée par la
défenderesse est une agression lancée «sous couvert» de l’obligation de prévenir et de punir le
génocide, consacrée aux articles premier et IV de la convention, et qu’elle réduit à néant l’objet et le
but de la convention.


        54. La demanderesse soutient en outre qu’elle a le droit, en vertu de la convention, de ne pas
faire l’objet d’un préjudice résultant d’un usage abusif et dévoyé que fait la Fédération de Russie de
celle-ci. Elle considère en particulier qu’elle a le droit de ne pas subir de préjudice grave par suite
d’une action militaire artificiellement déguisée en action visant à prévenir et punir un génocide.


       55. L’Ukraine affirme que les droits susmentionnés sont fondés sur une interprétation possible
de la convention sur le génocide et qu’ils sont donc plausibles.



                                                 *     *

                                                 - 13 -

       56. La Cour fait observer que, conformément à l’article premier de la convention, tous les
Etats parties à celle-ci se sont engagés «à prévenir et à punir» le crime de génocide. L’article premier
ne précise pas quels types de mesures une partie contractante peut prendre pour s’acquitter de cette
obligation. Les parties contractantes doivent toutefois exécuter cette obligation de bonne foi, en
tenant compte d’autres parties de la convention, en particulier ses articles VIII et IX, ainsi que son
préambule.

       En application de l’article VIII de la convention, une partie contractante qui estime qu’un
génocide a lieu sur le territoire d’une autre partie contractante «peut saisir les organes compétents de
l’Organisation des Nations Unies afin que ceux-ci prennent, conformément à la Charte des
Nations Unies, les mesures qu’ils jugent appropriées pour la prévention et la répression des actes de
génocide ou de l’un quelconque des autres actes énumérés à l’article III». En outre, ladite partie
contractante peut, en application de l’article IX, soumettre à la Cour un différend relatif à
l’interprétation, l’application ou l’exécution de la convention.


       57. Une partie contractante peut recourir à d’autres moyens d’exécuter son obligation de
prévenir et de punir un génocide qui, selon elle, aurait été commis par une autre partie contractante,
par exemple en entamant des discussions bilatérales ou des échanges de vues dans le cadre d’une
organisation régionale. Cependant, la Cour souligne que, en s’acquittant de l’obligation de prévenir
le génocide, «chaque Etat ne peut déployer son action que dans les limites de ce que lui permet la
légalité internationale», comme cela a été précisé dans une affaire antérieure introduite au titre de la
convention (Application de la convention pour la prévention et la répression du crime de génocide
(Bosnie‑Herzégovine c. Serbie‑et‑Monténégro), arrêt, C.I.J. Recueil 2007 (I), p. 221, par. 430).


       58. Les actes entrepris par les parties contractantes pour «prévenir et ... punir» un génocide
doivent être conformes à l’esprit et aux buts des Nations Unies, tels qu’énoncés à l’article 1 de la
Charte des Nations Unies. A cet égard, la Cour rappelle que, aux termes de cet article de la Charte,
les buts des Nations Unies consistent notamment à

      «[m]aintenir la paix et la sécurité internationales et à cette fin : prendre des mesures
      collectives efficaces en vue de prévenir et d’écarter les menaces à la paix et de réprimer
      tout acte d’agression ou autre rupture de la paix, et réaliser, par des moyens pacifiques,
      conformément aux principes de la justice et du droit international, l’ajustement ou le
      règlement de différends ou de situations, de caractère international, susceptibles de
      mener à une rupture de la paix».


        59. La Cour ne peut rendre une décision sur les prétentions de la Partie demanderesse que si
l’affaire vient à être examinée au fond. Au stade actuel de la procédure, il suffit d’observer que la
Cour ne dispose pas d’éléments de preuve étayant l’allégation, par la Fédération de Russie, qu’un
génocide aurait été commis sur le territoire ukrainien. En outre, il est douteux que la convention, au
vu de son objet et de son but, autorise l’emploi unilatéral de la force par une partie contractante sur
le territoire d’un autre Etat, aux fins de prévenir ou de punir un génocide allégué.


       60. Dans ces circonstances, la Cour considère que l’Ukraine a un droit plausible de ne pas faire
l’objet d’opérations militaires par la Fédération de Russie aux fins de prévenir et punir un génocide
allégué sur le territoire ukrainien.



                                                *     *

                                                - 14 -

      61. La Cour en vient maintenant à la condition du lien entre les droits revendiqués par
l’Ukraine et les mesures conservatoires sollicitées.



                                               *      *



      62. L’Ukraine affirme qu’il existe un lien clair entre les droits plausibles qu’elle cherche à
préserver et les deux premières mesures conservatoires qu’elle sollicite. En particulier, ces deux
premières mesures sont directement liées au droit qu’a l’Ukraine, en vertu de l’article premier, à
l’exécution de bonne foi de la convention par tout Etat partie.



                                               *      *



       63. La Cour a déjà conclu que l’Ukraine revendique un droit plausible au titre de la convention
sur le génocide (voir les paragraphes 50-60 ci-dessus). Elle considère que, par leur nature même, les
deux premières mesures conservatoires sollicitées par l’Ukraine (voir le paragraphe 14 ci-dessus)
visent à sauvegarder le droit de celle-ci que la Cour a jugé plausible. S’agissant des troisième et
quatrième mesures conservatoires sollicitées par l’Ukraine, la question de leur lien avec ce droit
plausible ne se pose pas, puisqu’elles viseraient à prévenir tout acte susceptible d’aggraver ou
d’étendre le différend existant ou d’en rendre le règlement plus difficile, ainsi qu’à obtenir des
informations sur la mise en œuvre de toute mesure conservatoire spécifique qui pourrait être indiquée
par la Cour (voir Application de la convention pour la prévention et la répression du crime de
génocide (Gambie c. Myanmar), mesures conservatoires, ordonnance du 23 janvier 2020,
C.I.J. Recueil 2020, p. 24, par. 61).


      64. La Cour conclut de ce qui précède qu’il existe un lien entre le droit de l’Ukraine que la
Cour a jugé plausible et les mesures conservatoires sollicitées.


                      IV. RISQUE DE PRÉJUDICE IRRÉPARABLE ET URGENCE

       65. La Cour tient de l’article 41 de son Statut le pouvoir d’indiquer des mesures conservatoires
lorsqu’un préjudice irréparable risque d’être causé aux droits en litige dans une procédure judiciaire
ou lorsque la méconnaissance alléguée de ces droits risque d’entraîner des conséquences irréparables
(voir, par exemple, ibid., p. 24, par. 64, citant Violations alléguées du traité d’amitié, de commerce
et de droits consulaires de 1955 (République islamique d’Iran c. Etats-Unis d’Amérique), mesures
conservatoires, ordonnance du 3 octobre 2018, C.I.J. Recueil 2018 (II), p. 645, par. 77).


       66. Le pouvoir de la Cour d’indiquer des mesures conservatoires n’est toutefois exercé que
s’il y a urgence, c’est-à-dire s’il existe un risque réel et imminent qu’un préjudice irréparable soit
causé aux droits revendiqués avant que la Cour ne rende sa décision définitive. La condition
d’urgence est remplie dès lors que les actes susceptibles de causer un préjudice irréparable peuvent
«intervenir à tout moment» avant que la Cour ne se prononce de manière définitive en l’affaire (ibid.,
par. 65). La Cour doit donc rechercher si pareil risque existe à ce stade de la procédure.

                                                  - 15 -

        67. La Cour n’a pas, aux fins de sa décision sur la demande en indication de mesures
conservatoires, à établir l’existence de violations d’obligations découlant de la convention sur le
génocide, mais doit déterminer si les circonstances exigent l’indication de telles mesures à l’effet de
protéger le droit jugé plausible. Elle n’est pas habilitée, à ce stade, à conclure de façon définitive sur
les faits, et sa décision sur la demande en indication de mesures conservatoires laisse intact le droit
de chacune des Parties de faire valoir à cet égard ses moyens au fond.



                                                *       *



       68. L’Ukraine soutient que sa population a de toute urgence besoin d’être protégée du
préjudice irréparable causé par les mesures militaires que la Fédération de Russie a engagées en
prenant prétexte d’un génocide. Elle souligne que l’invasion militaire menée par la défenderesse a
fait de nombreuses victimes parmi les civils et les militaires ukrainiens, entraîné le bombardement
de nombreuses villes sur l’ensemble du territoire ukrainien et provoqué le déplacement de plus d’un
million et demi de civils ukrainiens à l’intérieur et à l’extérieur des frontières internationales de
l’Ukraine.


       69. L’Ukraine indique que, pour déterminer si la condition d’urgence est remplie dans les
situations où un conflit est en cours, la Cour examine généralement si la population menacée est
particulièrement vulnérable, en appréciant la fragilité de la situation globale, notamment la
probabilité que le différend ne s’aggrave, et le risque de répétition du préjudice. Elle fait valoir que
la Cour a déclaré à de nombreuses occasions que les pertes de vies constituaient un préjudice
irréparable.


       70. A cet égard, l’Ukraine affirme que des milliers de personnes ont déjà été tuées dans le
conflit et que le nombre de morts augmente chaque jour, à un rythme qui va probablement s’accélérer.
Elle invoque la crise des réfugiés comme un autre exemple de préjudice irréparable, se référant à
l’incertitude, pour les personnes déplacées, d’un hypothétique retour et au traumatisme
psychologique persistant causé par le conflit, même en cas de réinstallation. Elle souligne la très
grande vulnérabilité de sa population, de nombreux Ukrainiens étant privés de nourriture,
d’électricité et d’eau, la fragilité extrême de la situation globale et le risque élevé d’aggravation de
la crise. L’Ukraine avance en outre que l’action militaire de la Fédération de Russie pose de graves
risques pour l’environnement, non seulement sur le territoire ukrainien mais également dans
l’ensemble de la région, faisant notamment référence aux dangers courus par l’industrie nucléaire
civile et aux fumées toxiques dégagées par les attaques lancées contre des entrepôts de carburant.


      71. L’Ukraine soutient que la gravité de la situation satisfait incontestablement aux conditions
de préjudice irréparable et d’urgence requises pour que la Cour indique des mesures conservatoires.



                                                    *

                                                 - 16 -

      72. La Fédération de Russie soutient pour sa part que, contrairement à ce qu’affirme l’Ukraine,
l’urgence doit tenir, non à la situation de manière générale, mais à la protection de droits énoncés
dans la convention.



                                                *      *



        73. Ayant déjà conclu que l’Ukraine pouvait tenir de manière plausible un droit de la
convention sur le génocide et qu’il existait un lien entre ce droit et les mesures conservatoires
sollicitées, la Cour recherchera à présent si un préjudice irréparable pourrait être causé à ce droit et
s’il y a urgence, c’est-à-dire s’il existe un risque réel et imminent qu’un tel préjudice soit causé à ce
droit avant qu’elle ne rende sa décision définitive.


       74. La Cour considère que le droit de l’Ukraine qu’elle a jugé plausible (voir le paragraphe 60
ci-dessus) est d’une nature telle qu’un préjudice qui lui serait porté pourrait se révéler irréparable.
En effet, toute opération militaire, en particulier de l’envergure de celle menée par la Fédération de
Russie sur le territoire ukrainien, cause inévitablement des pertes en vies humaines, des atteintes à
l’intégrité physique et mentale, et des dommages aux biens et à l’environnement.


       75. La Cour considère que la population civile touchée par le conflit actuel est extrêmement
vulnérable. De nombreux civils ont été tués ou blessés dans le cadre de l’«opération militaire
spéciale» conduite par la Fédération de Russie, qui a également occasionné d’importants dégâts
matériels, notamment la destruction de bâtiments et d’infrastructures. Les attaques, qui sont toujours
en cours, rendent les conditions de vie de la population civile de plus en plus difficiles. Nombreux
sont ceux qui n’ont pas accès aux produits alimentaires de première nécessité, à l’eau potable, à
l’électricité, à des médicaments essentiels ou au chauffage. Un très grand nombre de personnes
tentent de fuir les villes les plus durement touchées dans des conditions extrêmement dangereuses.


       76. A cet égard, la Cour prend note de la résolution A/RES/ES-11/1 du 2 mars 2022 adoptée
par l’Assemblée générale des Nations Unies dans laquelle, entre autres, cette dernière «[s]e déclar[e]
gravement préoccupée par les informations faisant état d’attaques contre des établissements civils
tels que des logements, des écoles et des hôpitaux, ainsi que de victimes civiles, dont des femmes,
des personnes âgées, des personnes en situation de handicap et des enfants», «[c]onstat[e] que les
opérations militaires russes menées à l’intérieur du territoire souverain de l’Ukraine auxquelles la
communauté internationale assiste sont d’une ampleur jamais vue en Europe depuis des décennies et
consid[ère] que des mesures doivent être prises d’urgence pour sauver cette génération du fléau de
la guerre», «[c]ondamn[e] la décision de la Fédération de Russie d’augmenter le niveau de
préparation de ses forces nucléaires» et «[s]e déclare gravement préoccupée par la détérioration de
la situation humanitaire en Ukraine et aux alentours, qui se traduit par un accroissement du nombre
de déplacés et de réfugiés ayant besoin d’une aide humanitaire».


       77. Dans ces circonstances, la Cour conclut que la méconnaissance du droit qu’elle a jugé
plausible (voir le paragraphe 60 ci-dessus) risque d’entraîner un préjudice irréparable à ce droit et
qu’il y a urgence, c’est-à-dire qu’il existe un risque réel et imminent qu’un tel préjudice soit causé
avant qu’elle ne se prononce de manière définitive en l’affaire.

                                                 - 17 -

                             V. CONCLUSION ET MESURES À ADOPTER

       78. La Cour conclut de l’ensemble des considérations qui précèdent que les conditions
auxquelles son Statut subordonne l’indication de mesures conservatoires sont réunies. Il y a donc
lieu pour elle d’indiquer, dans l’attente de sa décision définitive, certaines mesures visant à protéger
le droit revendiqué par l’Ukraine qu’elle a jugé plausible (voir le paragraphe 60 ci-dessus).


       79. La Cour rappelle que, lorsqu’une demande en indication de mesures conservatoires lui est
présentée, elle a le pouvoir, en vertu de son Statut, d’indiquer des mesures totalement ou
partiellement différentes de celles qui sont sollicitées. Le paragraphe 2 de l’article 75 de son
Règlement mentionne expressément ce pouvoir, qu’elle a déjà exercé en plusieurs occasions par le
passé (voir, par exemple, Application de la convention pour la prévention et la répression du crime
de génocide (Gambie c. Myanmar), mesures conservatoires, ordonnance du 23 janvier 2020,
C.I.J. Recueil 2020, p. 28, par. 77).


        80. En la présente espèce, ayant examiné le libellé des mesures conservatoires demandées par
l’Ukraine ainsi que les circonstances de l’affaire, la Cour estime que les mesures à indiquer n’ont pas
à être identiques à celles qui sont sollicitées.


       81. La Cour considère que, s’agissant de la situation décrite plus haut, la Fédération de Russie
doit, en attendant qu’elle se prononce dans un arrêt définitif, suspendre les opérations militaires
commencées le 24 février 2022 sur le territoire ukrainien. En outre, rappelant que la Fédération de
Russie a, par la voix de son représentant permanent auprès de l’Organisation des Nations Unies,
déclaré que la «République populaire de Donetsk» et la «République populaire de Lougansk»
s’étaient tournées vers elle en lui demandant de leur apporter un appui militaire, la Cour estime que
la Fédération de Russie doit également veiller à ce qu’aucune des unités militaires ou unités armées
irrégulières qui pourraient agir sous sa direction ou bénéficier de son appui, ni aucune organisation
ou personne qui pourrait se trouver sous son contrôle ou sa direction, ne commette d’actes tendant à
la poursuite de ces opérations militaires.


       82. La Cour rappelle que l’Ukraine l’a également priée d’indiquer des mesures destinées à
prévenir toute aggravation du différend l’opposant à la Fédération de Russie. Lorsqu’elle indique des
mesures conservatoires à l’effet de sauvegarder des droits particuliers, la Cour peut aussi indiquer
des mesures conservatoires à l’effet d’empêcher l’aggravation ou l’extension du différend si elle
estime que les circonstances l’exigent (voir, par exemple, Application de la convention internationale
sur l’élimination de toutes les formes de discrimination raciale (Arménie c. Azerbaïdjan), mesures
conservatoires, ordonnance du 7 décembre 2021, par. 94 ; Application de la convention
internationale sur l’élimination de toutes les formes de discrimination raciale (Azerbaïdjan
c. Arménie), mesures conservatoires, ordonnance du 7 décembre 2021, par. 72). En la présente
espèce, ayant examiné l’ensemble des circonstances, la Cour estime nécessaire d’indiquer, en sus des
mesures particulières précédemment décidées, une mesure supplémentaire adressée aux deux Parties,
visant à prévenir toute aggravation du différend.

                                                   - 18 -

      83. La Cour rappelle aussi que l’Ukraine l’a priée d’indiquer une mesure conservatoire tendant
à ce que la Fédération de Russie «rend[e] compte à la Cour des mesures prises pour exécuter
l’ordonnance en indication de mesures conservatoires dans un délai d’une semaine à compter de la
date de celle-ci, puis à intervalles réguliers, dans les délais qui seront fixés par la Cour». Dans les
circonstances de l’espèce, la Cour refuse toutefois d’indiquer pareille mesure.



                                                     *


                                               *            *



        84. La Cour réaffirme que ses «ordonnances indiquant des mesures conservatoires au titre de
l’article 41 [du Statut] ont un caractère obligatoire» (LaGrand (Allemagne c. Etats-Unis
d’Amérique), arrêt, C.I.J. Recueil 2001, p. 506, par. 109) et créent donc des obligations juridiques
internationales pour toute partie à laquelle ces mesures sont adressées.



                                                     *


                                               *            *



       85. La Cour réaffirme en outre que la décision rendue en la présente procédure ne préjuge en
rien la question de sa compétence pour connaître du fond de l’affaire, ni aucune question relative à
la recevabilité de la requête ou au fond lui-même. Elle laisse intact le droit des Gouvernements de
l’Ukraine et de la Fédération de Russie de faire valoir leurs moyens en ces matières.



                                                     *


                                               *            *



      86. Par ces motifs,

      LA COUR,

      Indique à titre provisoire les mesures conservatoires suivantes :

                                               - 19 -

      1) Par treize voix contre deux,

    La Fédération de Russie doit suspendre immédiatement les opérations militaires qu’elle a
commencées le 24 février 2022 sur le territoire de l’Ukraine ;

      POUR :    Mme Donoghue, présidente ; MM. Tomka, Abraham, Bennouna, Yusuf,
         Mme Sebutinde, MM. Bhandari, Robinson, Salam, Iwasawa, Nolte, Mme Charlesworth,
         juges ; M. Daudet, juge ad hoc ;

      CONTRE : M. Gevorgian, vice-président ; Mme Xue, juge ;

      2) Par treize voix contre deux,

       La Fédération de Russie doit veiller à ce qu’aucune des unités militaires ou unités armées
irrégulières qui pourraient agir sous sa direction ou bénéficier de son appui, ni aucune organisation
ou personne qui pourrait se trouver sous son contrôle ou sa direction, ne commette d’actes tendant à
la poursuite des opérations militaires visées au point 1) ci-dessus ;

      POUR :    Mme Donoghue, présidente ; MM. Tomka, Abraham, Bennouna, Yusuf,
         Mme Sebutinde, MM. Bhandari, Robinson, Salam, Iwasawa, Nolte, Mme Charlesworth,
         juges ; M. Daudet, juge ad hoc ;

      CONTRE : M. Gevorgian, vice-président ; Mme Xue, juge ;

      3) A l’unanimité,

       Les deux Parties doivent s’abstenir de tout acte qui risquerait d’aggraver ou d’étendre le
différend dont la Cour est saisie ou d’en rendre le règlement plus difficile.


       Fait en anglais et en français, le texte anglais faisant foi, au Palais de la Paix, à La Haye,
le seize mars deux mille vingt-deux, en trois exemplaires, dont l’un restera déposé aux archives de
la Cour et les autres seront transmis respectivement au Gouvernement de l’Ukraine et au
Gouvernement de la Fédération de Russie.



                                                                        La présidente,
                                                             (Signé) Joan E. DONOGHUE.




                                                                           Le greffier,
                                                             (Signé)   Philippe GAUTIER.

                                            - 20 -

       M. le juge GEVORGIAN, vice-président, joint une déclaration à l’ordonnance ;
M. le juge BENNOUNA et Mme la juge XUE joignent des déclarations à l’ordonnance ;
M. le juge ROBINSON joint à l’ordonnance l’exposé de son opinion individuelle ; M le juge NOLTE
joint une déclaration à l’ordonnance ; M. le juge ad hoc DAUDET joint une déclaration à
l’ordonnance.



                                                          (Paraphé)   J.E.D.


                                                          (Paraphé)   Ph.G.




                                        ___________

